


Exhibit 10.2
AMENDED AND RESTATED REVOLVING NOTE
$10,000,000.00                                     September 30, 2011
FOR VALUE RECEIVED, TRANSCEND SERVICES, INC., a Delaware corporation
("Borrower"), promises to pay to the order of REGIONS BANK ("Lender") at the
place and times provided in the Loan Agreement referred to below, the principal
sum of TEN MILLION AND NO/100 DOLLARS ($10,000,000) or the principal amount of
all Revolving Loans made by Lender from time to time pursuant to that certain
Loan and Security Agreement dated as of August 31, 2009, by and between Borrower
and Lender (as the same may be amended, restated, supplemented, or otherwise
modified from time to time, the "Loan Agreement"). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Loan
Agreement.
The unpaid principal amount of this Amended and Restated Revolving Note (this
"Revolving Note") from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Loan Agreement and shall bear
interest as provided in the Loan Agreement. All payments of principal and
interest on this Revolving Note shall be payable to Lender or other holder of
this Revolving Note in lawful currency of the United States of America in
immediately available funds in the manner and location indicated in the
Agreement or wherever else Lender or such holder may specify.
This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Revolving Note and for a statement of the terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Revolving Note and
on which such Obligations may be declared to be immediately due and payable.
Borrower agrees, in the event that this Revolving Note or any portion hereof is
collected by law or through an attorney at law, to pay all costs of collection,
including, without limitation, attorneys' fees and court costs.
This Revolving Note shall be governed, construed and enforced in accordance with
the laws of the State of Georgia, without reference to the conflicts or choice
of law principles thereof.
Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest, and (except as required by the Loan Agreement) notice of any
kind with respect to this Revolving Note.
If more than one Person is a Borrower hereunder, all Obligations evidenced by
this Revolving Note shall be joint and several.
This Revolving Note amends and restates that certain Revolving Note dated August
31, 2009, from Borrower to Lender in the original principal amount of
$5,000,000.00 (the "Prior Note") in its entirety. This Revolving Note is not
intended to be, and shall not be construed as, a novation or accord and
satisfaction with respect to the Prior Note, and the Prior Note, as amended and
restated hereby, shall remain in full force and effect.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Revolving Note to be duly
executed under seal and delivered by its duly authorized officer on the date
first written above.


 
TRANSCEND SERVICES, INC.
 
 
 
 
By: /s/ Lance Cornell
 
 
Name: Lance Cornell
 
 
Title: CFO and Secretary
 
 
 
 
 
[CORPORATE SEAL]
 
 
 
 
 
 
 















                            
        
                        










